Dismissed and Opinion filed September 26, 2002








Dismissed and Opinion filed September 26, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00952-CR
____________
 
JOSELITO FLORES MERCADO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 262nd District Court
Harris County, Texas
Trial
Court Cause No. 899,696
 

 
M E M O R A N D U M  O
P I N I O N
This purported appeal has been assigned to this Court in
error.  Appellant has been charged in
trial court cause number 899,696 with violating the provisions of the Sex
Offender Registration Program.  See
Tex. Code Crim. Proc. Ann. art.
62.10.  In trial court cause number
917,476, appellant filed an application for a pretrial writ of habeas corpus to
challenge the constitutionality of the statute under which he is charged.  The trial court granted the writ, but after a
hearing, denied relief. 




Appellant perfected an appeal from the denial of habeas
relief, and that appeal has been assigned to this Court under appellate cause
number 14-02-00750-CR.  As part of that
appeal, appellant=s counsel requested that the record from the underlying case,
trial court number 899,696, be transmitted to the court of appeals because the
trial court had taken judicial notice of the record when it considered the
writ.  The Harris County District Clerk=s office mistakenly assigned a new
appeal of trial court cause number 899,696 to this Court, and submitted the
clerk=s record in that case for
filing.  This Court docketed the appeal
in the underlying case in cause number 899,696 under our appellate cause number
14-02-00952-CR.  This appeal in trial
court cause number 899,696, appellate cause number 14-02-00952-CR is premature
because appellant has not yet been convicted or sentenced and there is no
appealable order in the record filed in this case.  See generally Tex. R. App. P. 26.2(a)(1) (stating notice of appeal is due
within 30 days after sentence is imposed or 30 days after trial court enters an
appealable order).  
Accordingly, this appeal is ordered dismissed.  The clerk=s record on file under appellate
cause number 14-02-00952-CR is ordered, by separate order issued this date,
transferred to, and filed with, the papers on file in the appeal from the
denial of habeas relief under appellate cause number 14-02-00750-CR.
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 26, 2002.
Panel consists of Chief Justice
Brister and Justices Hudson and Fowler.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).